DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities.
Page 4, Line 25 syntax: Replacing “any – in particular manual – adjustment, the” with “any, in particular manual, adjustment the” is suggested.
Page 8, Line 17 wording: Replacing “Fig. 1 to 9” with “Figs. 1 to 9” is suggested.
Page 8, Line 25 wording: Replacing “in particular a to heel” with “in particular to a heel” is suggested.
Page 9, Line 18 reference character label: Replacing “actuating element 10” with “actuating element 80” is suggested.
Page 10, Line 21 wording: Replacing “in an elongate holes” with “in elongate holes” is suggested.
Page 10, Line 33 syntax: Replacing “and – via the pedal 30 – the brake arm 40” with “and the brake arm 40 via the pedal 30” is suggested.
Appropriate correction is required.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:
Claim 1, Line 16: Replacing “element adjustable” with “element is adjustable” is suggested.
Claim 14, Line 13: Replacing “element adjustable” with “element is adjustable” is suggested.   
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 11, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandl (DE 202013012328 U1). Regarding Claim 1, Brandl teaches each of the eight elements of the claim, hereinafter (1a), (1b), (1c), (1d), (1e), (1f), (1g), and (1h) respectively. Brandl teaches
(1a), a brake arrangement for touring binding, wherein the brake arrangement is adjustable between a braking position and a sliding position, the brake arrangement comprising a base having a fastening arrangement for fastening to one or more of a ski or the touring binding (Brandl “Description” Paragraph 4: “It is therefore an object of the invention to provide a heel holder with a ski brake, which reliably triggers, that is, their braking effect unfolds when it comes to a triggering of the heel holder, for example by a fall, but at the same time in held in a locked position when the ski is not in use or used as a touring ski.”; “Description” Paragraph 1: “The invention relates to a heel holder for a ski binding such as a ski. The heel holder includes a base, heel counter, pedal, and ski brake. The pedal forms in a known manner a first lock for the ski brake.”).
(1b), a pedal comprising a step surface for a shoe, on a side of the pedal facing away from the ski (Brandl Fig. 1, below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Brandl
	(1c), at least one brake arm mounted on the base and on the pedal (Brandl Fig. 1, above).
	(1d), at least one first resilient element to preload the brake arrangement into the braking position (Brandl Fig. 2, below; Brandl “Description” Paragraph 2: “The heel retainer further includes a second lock for the ski brake that locks the ski brake when the heel retainer is not in a position suitable for skiing downhill.”; “Description” Paragraph 19: “the counter-locking element (14) by means of a spring element (15) in the direction of travel of the ski (16) is biased.”; “Description” Paragraph 11: “The counter-locking element can be biased by means of a spring element in the direction of the pedal, that is, in the direction of the locking element on the pedal, so preferably one end of the counter-locking element with a tensioned spring element in a locking engagement is with the locking element.”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Brandl
	(1e), a locking element, wherein the locking element is adjustable between an active position and a passive position and, when in the active position, locks the brake arrangement in the sliding position (Brandl Figs. 1 and 2, above; Brandl “Description” Paragraph 2: “The heel retainer further includes a second lock for the ski brake that locks the ski brake when the heel retainer is not in a position suitable for skiing downhill.”).
	(1f), that the locking element is linearly displaceable along a longitudinal direction of the ski for adjustment between the active position and the passive position (Brandl “Description” Paragraph 12: “The counter locking member may extend in the base in a longitudinal direction of the base, respectively of the ski”).
	(1g), an actuating element wherein the actuating element is adjustable between a locking position and a release position, wherein the actuating element is mounted on the brake arrangement, so as to pivot about a pivot axis (Brandl Figs. 1 and 2, above).
	(1h), that when the actuating element is set into the locking position, the locking element is set into the active position, and when the actuating element is set in the release position, the locking element is set into the passive position, and a pivoting movement of the actuating element about the pivot axis causes a linear movement of the locking element in the longitudinal direction of the ski (Brandl Figs. 1 and 2, above).
	Regarding Claim 2, Brandl teaches at least one second resilient element to preload the locking element into the active position (Brandl Fig. 2, above; Brandl Paragraph 27: “In or below the base 2 is a counter locking element 14, which is pressed at its one end from a spring element 15 with a spring force in the direction of travel of the ski.”).
	Regarding Claim 4, Brandl teaches that the second resilient element is a tension spring coupled to the pedal and the locking element (Brandl Fig. 2, above).
	Regarding Claim 5, Brandl teaches that the pedal is pivotably mounted on the base (Brandl Fig. 1, above).
	Regarding Claim 6, Brandl teaches that the locking element comprises a hook to engage the pedal in the active position of the locking element to block a movement of the pedal such that the brake arrangement is locked in the sliding position (Brandl Fig. 1, above; Brandl “Description” Paragraph 27: “At the opposite end 14b is a support surface 14c formed on the support surface 13a of the locking element 13 rests, that prevents the pedal 2 from a shown second position…in which the ski brake 5 has no brake function, holds, and locks.”).
	Regarding Claim 7, Brandl teaches the locking element and the actuating element are configured such that a pivoting movement of the actuating element from the release position into the locking position transfers the locking element into the active position (Brandl Figs. 1 and 2, above; Brandl Claim 15: “the pin (17), when a shoe is placed in the heel holder, is in operative engagement with the projection (18) and the counter-connecting element (14) is moved against the force of the spring element (15) and is moved away from the locking element (13).”).
	Regarding Claim 8, Brandl teaches that the locking element and the actuating element are configured such that a pivoting movement of the actuating element from the locking position into the release position transfers the locking element into the passive position (Brandl Figs. 1 and 2, above).
	Regarding Claim 11, Brandl teaches that the actuating element comprises an actuating lever pivotably mounted on the base, wherein the actuating lever comprises at least one lever arm pivotably mounted on the base, and an actuating portion (Brandl Figs. 1 and 2, above).
	Regarding Claim 17, Brandl teaches that the shoe comprises a heel portion of a ski boot (Brandl “Description” Paragraph 8: “Under tour mode…the heel of the shoe is released from the heel holder and can move out of the heel holder while walking…departure mode…the shoe is held firmly in the heel holder.”).
	Regarding Claim 18, Brandl teaches that the actuating element is mounted on the base of the brake arrangement (Brandl Fig. 1, above).
Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by . (DE 202013012328 U1). Regarding Claim 14, Brandl teaches each of the eight elements of the claim, hereinafter (14a), (14b), (14c), (14d), (14e), (14f), (14g), and (14h) respectively. Brandl teaches
(14a), a unit for a touring binding, comprising a brake arrangement. See rejection for (1a), above.
(14b), a base having a fastening arrangement for fastening to one or more of a ski or the touring binding. See rejection for (1b), above.
(14c), a pedal comprising a step surface for a shoe on a side of the pedal facing away from the at least one brake arm mounted on the base and on the pedal. See rejection for (1c), above.
(14d), at least one first resilient element to preload the brake arrangement into the braking position. See rejection for (1d), above.
(14e), a locking element, wherein the locking element is adjustable between an active position and a passive position and, when in the active position, locks the brake arrangement in the sliding position. See rejection for (1e), above.
(14f), that the locking element is linearly displaceable along a longitudinal direction of the ski for adjustment between the active position and the passive position. See rejection for (1f), above.
(14g), an actuating element, wherein the actuating element is adjustable between a locking position and a release position, wherein the actuating element is mounted on the brake arrangement, so as to pivot about a pivot axis. See rejection for (1g), above.
(14h), that when the actuating element is set into the locking position, the locking element is set into the active position, and when the actuating element is set in the release position, the locking element is set into the passive position, and a pivoting movement of the actuating element about the pivot axis causes a linear movement of the locking element in the longitudinal direction of the ski. See rejection for (1h), above.
Regarding Claim 15, Brandl teaches that the heel unit and the actuating element are configured such that, in the release position of the actuating element, a coupling of a shoe to the heel unit is possible and, in the locking position of the actuating element a coupling of the shoe to the heel unit is not possible (Brandl Figs. 1 and 2, above).
Regarding Claim 16, Brandl teaches that the shoe comprises a heel portion of a ski boot (Brandl “Description” Paragraph 8: “Under tour mode…the heel of the shoe is released from the heel holder and can move out of the heel holder while walking…departure mode…the shoe is held firmly in the heel holder.”).
Allowable Subject Matter
Claims 3, 9, 10, 12, 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618       

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618